Citation Nr: 0305441	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hyperphoria of the 
right eye and bilateral myopic astigmatism and convergence 
insufficiency.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1941 and from January to December 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision from the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO.  When the case was before the Board in February 
2002, the Board granted reopening of the veteran's claim and 
remanded the reopened claim for further action by the RO.  
The case was returned to the Board in January 2003.


REMAND

After the claims folder was returned to the Board, a timely 
request for a video conference hearing was received from the 
appellant.  In accordance with the veteran's request, this 
case is REMANDED to the RO for the following:

The RO should schedule the veteran, in 
accordance with the docket number of his 
appeal, for a video conference hearing 
before a member of the Board.  The 
veteran is advised that he has the right 
to submit additional evidence and 
argument on the matter in appellate 
status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part 



of the veteran or his representative until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


